Title: To Thomas Jefferson from George Washington, [7 March 1792]
From: Washington, George
To: Jefferson, Thomas


          
            [7 Mch. 1792]
          
          The enclosed, sent for Mr. Jeffersons perusal, corrobates the idea held out in the communication of Mr. H—d.
          
            G. W.
          
          
            Extract from Kirkland’s letter, dated Kanandaiqua Feb. 25. 1792. ‘The British at Niagara, hold out this idea, that the U.S. will not be able to refund the confiscated tory estates. Therefore a new boundary line must be made betwixt the two powers, and that this line will probably be from the Genesee to the Ohio, and that their Ambassedor  Mr. Hammond is sent over to negociate the business. This is talked of as a serious matter at the garrison and it’s vicinity.’
          
        